The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,799,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generally broader version with minor wording variation from the Patent claims, with the limitation of the Patent “replacing said detected occurrence of said one of said one or more predefined words with predefined audio that is output via speakers of said gaming headset” excluded from the instant independent claim 1 and similarly for other independent claims. The dependent claims of the pending application are also essentially identical to the dependent claims of the Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,262,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generally broader version with minor wording variation from the Patent claims, with the limitation of the Patent “replacing said detected occurrence of said one of said one or more predefined words with predefined audio that is output via speakers of said gaming headset” excluded from the instant independent claim 1 and similarly for other independent claims. The dependent claims of the pending application are also essentially identical to the dependent claims of the Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11056131. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generally broader version with minor wording variation from the Patent claims, with the limitation of the Patent “wherein said plurality of audio channels comprises game audio channels and a chat audio channel” in first paragraph of claim 1, and “from a sound database in an external storage device” in the second paragraph of the claim,  now excluded from the instant claim 1. Similar limitations are also excluded from other independent claims of the instant application. The dependent claims of the instant application are also essentially identical to the dependent claims of the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davey (US 2014/0358520) in view of Sharma (US 2014/0150009) and Meneses et al. (US 2014/0073429).
Claim 1
Davey discloses a method, comprising:
in a gaming headset (204 of Fig. 2, [0013]) that receives a plurality of audio channels during play of a particular game ([0016], The filter 302 receives audio and filters the audio based on parameters that can be provided by the user interface 304 to yield filtered audio for real-time online activities (e.g., video chatting, gaming, etc.).):
monitoring each of said received plurality of audio channels for signatures associated with one or more predefined words; comparing said signatures to stored signatures, said stored signature being selected for the comparing based on a particular game and/or player of the particular game ([0016], The filter 302 receives audio and filters the audio based on parameters that can be provided by the user interface 304 to yield filtered audio for real-time online activities (e.g., video chatting, gaming, etc.).  The filter 302 includes a speech recognizer 310, a comparator 312 and a filtering device 316.  The comparator 312 interacts with parameters 314 that can be stored in a database and/or relayed in real-time to the comparator 312.  The user interface 304 can be used to supply a parameter provided by the user 308. Examiner notes the particular player is the user 308 who specifically entered the parameters which can then be stored in a database for comparison with the incoming audio. Examiner further notes the signatures is interpreted as parameters of Davey); 
detecting an occurrence of one of said predefined words ([0017] The speech recognizer 310 can utilize, for example, speech-to-text technologies and/or audio envelope recognition technologies and the like. In one scenario, the parameters 314 include words that the user 308 desires to have filtered. The speech recognizer 310 converts the audio to text and the comparator 312 compares the converted speech to prohibited words from the parameters 314. Matches/near matches in the comparator 314 are passed to the filtering device 316 and are muted/removed from the outgoing filtered audio. In yet another scenario, the speech recognizer 310 recognizes a signal "envelope" of a word in the audio and marks the beginning and ending of the word. As one speaks a word, it forms a signal envelope based on frequencies and/or timing and loudness involved in pronouncing the word. Each envelope is fairly unique based on the speech pattern of a speaker. The parameters 314 can now include signal envelopes of prohibited words which are supplied to the comparator 312. The comparator compares the incoming audio from the speech recognizer 310 to the parameters using the audio envelopes found and marked with timing by the speech recognizer 310. When a prohibited envelope (i.e., a match and/or a near match) is found, the comparator 312 notifies the filtering device 316 to mute and/or otherwise remove that word/language from the outgoing filtered audio. This can be accomplished by using the timing information from the speech recognizer 310.); and
in response to detecting an occurrence of said one of said one or more predefined words, filtering out at least a portion of said detected one of said one or more predefined words from said determined audio channel while continuing to output other of said plurality of audio channels ([0017], Matches/near matches in the comparator 314 are passed to the filtering device 316 and are muted/removed from the outgoing filtered audio.).
	Davey may not clearly detail the audio monitoring and processing including filtering of sounds are performed by the headset itself; determining in which audio channel of said plurality of audio channels said occurrence of said predefined words is detected; and filtering out content while continuing to output other of said plurality of audio channels.
	Sharma teaches in [0097] that Personal audio device 730 includes headphones, and further teaches in [0103] that filter processing is performed by the device –“Personal audio device 730 may include a database that matches a given unsuitable word with a list of alternate versions of the word each word in the list satisfying a different content authorization level.  Personal audio device 730 may receive the unsuitable word being spoken on shared screen 701 and transmit a query to the database that includes the content authorization level of the third user.  The database may receive the query and return one of the words in the database that match the unsuitable word and the content authorization level of the third user.  Personal audio device 730 may then play back audibly the retrieved word in place of the unsuitable word when the media asset is being presented to the first, second and third users.” 
	Sharma teaches monitoring content from different sources including streaming content and chat sessions ([0024]), determining in which audio channel of said plurality of audio channels said occurrence of said predefined words is detected ([0070] In some implementations, content to which access is prevented for a given parental control restrictions may include blocking a channel, program, or content source completely from being accessed.  In some implementations, content to which access is prevented for a given parental control restrictions may include obscuring only the portion that violates the given parental control restrictions (e.g., by masking the obscene or offensive material or replacing the material with content that does not violate the parental control restrictions). This indicates that system of Sharma monitors different sources/channels and determine, based on the parental control setting, whether to completely block the channel or only block a portion of the channel content that violates the parental control.). 
Sharma further teaches obscuring of content ([0055]), while continuing to output other of said plurality of audio channels (Sharma teaches in [0018] that media asset provided by the application of Sharma can be Internet content, audio, chat sessions, games, and/or any combination thereof. At least the combination thereof could be interpreted as the audio channels. Then in [0087]-[0088], Sharma teaches removing/replacing content, such as unsuitable language, from the media asset while the media asset (which could be any combination of different media such as chat sessions and games as established previously) is being rendered.).
In response to Applicant’s argument in the parent case 15/783111, that Sharma does not disclose any determination of which channel has the predefined word detection, Sharma further teaches in [0095] Specifically, at some point during playback or display of the media asset the words 622 having inappropriate language (e.g., language having an `R` rating) may be detected and prevented from being presented to the first and second users (e.g., by suppressing the audio portion or replacing the words with different words).  In such circumstances, the first form may be an edited version of the media asset, and teaches in [0101] The database may receive the query and return one of the words in the database that matches the unsuitable word and the content authorization level of the second user. This indicates that Sharma can detect specific words associated with language rating, in any channels provided to the user.
	Sharma further teaches the monitoring is also based on a particular user ([0040] Control circuitry 304 may include a user recognition engine.  The user recognition engine may identify users that are within a perceivable range or a predetermined range of user equipment device 300.  For example, the user recognition engine may implement facial recognition techniques to identify faces of users within the perceivable range of user equipment device 300.  Once the faces are identified, the user recognition engine may retrieve a user profile associated with each user to identify and put into effect parental control restrictions associated with each user.) Sharma further teaches in [0097] that Personal audio device 730 (e.g., headphones) may output only audio such that only the user associated with personal audio device 730 (e.g., the third user) is able to perceive the audio being output by personal audio device 730.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to provide content control method as taught by Sharma with the audio filtering method of Davey, because doing so would have prevented the user from hearing or seeing content the user may find objectionable ([0054] of Sharma).
	Although the combination teaches audio information comprising audio signatures that correspond to one or more predefined words ([0016] Davey, The filter 302 receives audio and filters the audio based on parameters that can be provided by the user interface 304 to yield filtered audio for real-time online activities (e.g., video chatting, gaming, etc.).  The filter 302 includes a speech recognizer 310, a comparator 312 and a filtering device 316.  The comparator 312 interacts with parameters 314 that can be stored in a database and/or relayed in real-time to the comparator 312.  The user interface 304 can be used to supply a parameter provided by the user 308. Examiner notes the signatures is interpreted as parameters of Davey; [0017] of Davey, In one scenario, the parameters 314 include words that the user 308 desires to have filtered. The speech recognizer 310 converts the audio to text and the comparator 312 compares the converted speech to prohibited words from the parameters 314. Matches/near matches in the comparator 314 are passed to the filtering device 316 and are muted/removed from the outgoing filtered audio.), the combination fails to explicitly disclose downloading audio information for a particular game to said gaming headset.
	Analogous art Meneses similarly is directed at a headset system using audio profile to suppress undesired audio ([0051]  suppress certain sounds output from a video game, thereby enhancing the gamer's experience of the game and assisting the gamer during game play). Meneses teaches downloading audio information for a particular game to said gaming headset ([0012]some embodiments of the present technology allow users of the audio headset system to…upload such audio profiles to the audio headset system for use [0052] an audio profile may be associated and configured for use with a particular video game genre (e.g., simulators, fighting games, first-person shooting games, role-playing games, etc.) or a specific video game title (e.g., Call of Duty.RTM. by Activision). For example, profiles can be configured for game genres to enhance (or suppress) certain sound types as desired. [0054] In the illustrated example, the audio headset system includes two main modules, a headset receiver 203 and an audio headset 206, interfaced with game console 212 (or other audio source). In some embodiments, headset receiver 203 is physically integrated with headset 206.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to provide downloading of audio information as taught by Meneses with the audio filtering method of Davey in view of Sharma, because doing so would have enhanced the gamer's experience of the game and assisting the gamer during game play ([0051] of Meneses).
Claim 2
The combination further discloses the method according to claim 1, wherein said predefined words are associated with one or more particular sounds in a data structure ([0016] of Davey, The comparator 312 interacts with parameters 314 that can be stored in a database and/or relayed in real-time to the comparator 312.).
Claim 3
The combination further discloses the method according to claim 2, wherein said monitoring comprises comparing sounds on said received plurality of audio channels with said one or more particular sounds in said data structure ([0016] of Davey, The comparator 312 interacts with parameters 314 that can be stored in a database and/or relayed in real-time to the comparator 312. See also [0017]-audio envelopes).
Claim 4
The combination further discloses the method according to claim 1, wherein said filtering comprises muting one or more of said plurality of audio channels so that said detected occurrence of said one of said predefined words is not output via speakers of said gaming headset ([0002] of Davey, The audio from online, real-time games is routed through a filter to mute/remove inappropriate language.).
Claim 5
The combination further discloses the method according to claim 4, comprising muting a chat audio channels while continuing to output game audio channels via said speakers of said gaming headset ([0002] of Davey, The audio from online, real-time games is routed through a filter to mute/remove inappropriate language. [0013] of Davey, Based on filtering parameters (e.g., parental control parameters and the like), the audio can be filtered or not and sent back to the network linked device 104.  The activity server 102 can be, but is not limited to, an online gaming server, an online chat server and/or an online video chat server and the like.).
Claim 7
The combination further discloses the method according to claim 1, comprising determining a number of occurrences of said one or more predefined words in said received plurality of audio channels during a particular time period ([0021] of Davey, It is also possible for a system to track the frequency of use of prohibited language and/or of particular words.).
Claim 8
The combination further discloses the method according to claim 7, comprising upon said determined number of occurrences of said one or more predefined words during said particular time period rising above a threshold value, performing one or more of:
activating a parental alert;
activating an audio alert;
playing a warning message via speakers of said gaming headset;
powering down said gaming headset; and/or communicating an alert from said headset to a second screen communication device ([0021] of Davey, If a frequency reaches a 
certain threshold, that user's audio can be completely muted/removed and the 
like and/or a notification can be sent to a parent and/or other user notifying 
them in real-time that bad language is being used frequently by user X and the 
like.).
Claim 9
The combination further discloses the method according to claim 7, comprising:
determining a source of said detected occurrence of said predefined words; and
if said source of said detected occurrence of said predefined words is a chat audio channel, muting said chat audio channel while continuing to output game audio channels via said speakers of said gaming headset device ([0021] of Davey, If a frequency reaches a certain threshold, that user's audio can be completely muted/removed and the like).
Claim 10
The combination further discloses the method according to claim 1, wherein said monitoring comprises performing signal analysis on said plurality of audio channels during said play of said particular game for said detecting of said occurrence of said one of said one or more predefined words ([0017] of Davey, The speech recognizer 310 can utilize, for example, speech-to-text technologies and/or audio envelope recognition technologies and the like.).
Claim 11
This claim recites substantially the same limitations as those provided in claim 1, above, and therefore it is rejected for the same reasons.
Claim 12
This claim recites substantially the same limitations as those provided in claim 2, above, and therefore it is rejected for the same reasons.
Claim 13
The combination further discloses the system according to claim 12, wherein said monitoring:
compares sounds on said received plurality of audio channels with said one or more particular sounds in said data structure ([0016] of Davey, The comparator 312 interacts with parameters 314 that can be stored in a database and/or relayed in real-time to the comparator 312. See also [0017]-audio envelopes); and
performs signal analysis on said plurality of audio channels during said play of said particular game for said detecting of said occurrence of said predefined words ([0017] of Davey, The speech recognizer 310 can utilize, for example, speech-to-text technologies and/or audio envelope recognition technologies and the like.).
Claim 14
This claim recites substantially the same limitations as those provided in claim 4, above, and therefore it is rejected for the same reasons.
Claim 15
This claim recites substantially the same limitations as those provided in claim 5, above, and therefore it is rejected for the same reasons.
Claim 17
This claim recites substantially the same limitations as those provided in claim 7, above, and therefore it is rejected for the same reasons.
Claim 18
This claim recites substantially the same limitations as those provided in claim 8, above, and therefore it is rejected for the same reasons.
Claim 19
This claim recites substantially the same limitations as those provided in claim 9, above, and therefore it is rejected for the same reasons.
Claim 20
This claim recites substantially the same limitations as those provided in claim 1, above, and therefore it is rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davey (US 2014/0358520) in view of Sharma (US 2014/0150009) and Danieli et al. (US 2006/0058103), and Meneses et al. (US 2014/0073429).
Claim 6
Davey in view of Sharma discloses the method according to claim 1, and teaches obscuring audio content may involve…replacing the original audio content with different audio content ([0055] of Sharma), but Davey in view of Sharma may not clearly detail wherein said predefined audio comprises one or more tones so that said detected occurrence of said one or more predefined words is not output via speakers of said gaming headset.
	Danieli teaches wherein said predefined audio comprises one or more tones ([0007], Parents of younger children, or others, may also desire that expletives voiced during game play by the participants be blanked or bleeped so that they are not heard.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to provide replacement of media asset as taught by Danieli with the audio filtering method of Davey and Sharma, because doing so would have enabled spectators to monitor participants' text and voice chat sessions during a game. ([0007] of Danieli)
Claim 16
This claim recites substantially the same limitations as those provided in claim 6, above, and therefore it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/Primary Examiner, Art Unit 2654